EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert A. Abbou, Reg. No. 75,598 on July 5th, 2022.
The application has been amended as follows: 

            [[23.]] 22. The method according to claim 21, further comprising sending, by the target access network device, an RRC message to the UE when the user plane security protection method cannot be supported, and wherein the RRC message is configured to trigger the UE to re-establish an RRC connection to the target access network device.
[[24.]] 23. The method according to claim 21, wherein the context information obtaining response further comprises an encryption algorithm and an integrity protection algorithm that are used by the source access network device and a new access stratum key (KgNB*) generated by the source access network device, and wherein the method further comprises determining, by the target access network device, a first user plane security key between the target access network device and the UE based on the KgNB* when the target access network device supports the encryption algorithm and the integrity protection algorithm.
[[25.]] 24. The method according to claim 21, further comprising:
receiving, by the target access network device, first uplink user plane data from the UE;
performing, by the target access network device, user plane security deprotection on the first uplink user plane data to obtain uplink user plane data; and sending, by the target access network device, the uplink user plane data.
[[26.]] 25. The method according to claim 21, wherein the context information obtaining response further comprises at least one user plane security policy of the UE, and wherein the at least one user plane security policy comprises at least one of a user plane encryption protection policy or a user plane integrity protection policy.
[[27.]] 26. The method according to claim 21, wherein the context information obtaining response further comprises a protocol data unit (PDU) session identifier (ID) corresponding to the first indication information.
[[28.]] 27. The method according to claim 21, further comprising determining, by the target access network device, whether the user plane security protection method can be supported.
[[29.]] 28. A method comprising: storing, by an apparatus, first indication information, wherein the first indication information indicates a user plane security protection method used before the apparatus enters an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; sending, by the apparatus, a radio resource control (RRC) resume request to a target access network device; and activating, by the apparatus using the user plane security protection method, user plane security between the apparatus and the target access network device when receiving an RRC resume message from the target access network device.
[[30.]] 29. The method according to 29, further comprising: determining, by the apparatus, a first user plane security key between the apparatus and the target access network device; performing, by the apparatus, user plane security protection on uplink user plane data based on the user plane security protection method and the first user plane security key; obtaining, by the apparatus, first uplink user plane data based on performing the user plane security protection on the uplink user plane data; and  sending, by the apparatus, the first uplink user plane data to the target access network device.
[[31.]] 30. The method according to 30, wherein determining the first user plane security key comprises determining, by the apparatus, the first user plane security key between the apparatus and the target access network device according to the user plane security protection method.
[[32.]] 31. The method according to 29, further comprising receiving, by the apparatus, an RRC connection reconfiguration message from a source access network device, wherein the RRC connection reconfiguration message comprises the first indication information.
[[33.]] 32. A communications method, comprising:
receiving, by a target access network device, a radio resource control (RRC) resume request from a user equipment (UE), wherein the RRC resume request comprises an inactive—radio network temporary identifier I-RNTD;
sending, by the target access network device, a context information obtaining request comprising the I-RNTI;
receiving, by the source access network device, the context information obtaining request from the target access network device;
obtaining, by the source access network device, first indication information based on the I- RNTI, wherein the first indication information indicates a user plane security protection method used before the source access network device and the UE enter an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled;
sending, by the source access network device, a context information obtaining response to the target access network device, wherein the context information obtaining response comprises the first indication information;
receiving, by the target access network device, the context information obtaining response from the source access network device; and
activating, by the target access network device using the user plane security protection method, user plane security between the target access network device and the UE when the user plane security protection method can be supported.
[[34.]] 33. The communications method according to 33, further comprising sending, by the target access network device, an RRC message to the UE when the user plane security protection method cannot be supported, wherein the RRC message is configured to trigger the UE to re- establish an RRC connection to the target access network device.
[[35.]] 34. The communications method according to claim 33, wherein the context information obtaining response further comprises an encryption algorithm and an integrity protection algorithm that are used by the source access network device and a new access stratum key (KgNB*) generated by the source access network device, and wherein the communications method further comprises determining, by the target access network device, a first user plane security key between the target access network device and the UE based on the KgNB* when the target access network device supports the encryption algorithm and the integrity protection algorithm.
[[36.]] 35. The communications method according to claim 33, wherein the context information obtaining response further comprises at least one user plane security policy of the UE, and wherein the at least one user plane security policy comprises at least one of a user plane encryption protection policy or a user plane integrity protection policy.
[[37.]] 36. The communications method according to claim 33, wherein the context information obtaining response further comprises a protocol data unit (PDU) session identifier (ID) corresponding to the first indication information.
[[38.]] 37. The communications method according to claim 33, further comprising:
sending, by the source access network device, an RRC release message to the UE, wherein the RRC release message indicates to the UE to enter the inactive state;
storing, by the source access network device, the first indication information;
deleting, by the source access network device, an RRC encryption key, a user plane encryption key, and a user plane integrity protection key; and storing, by the source access network device, an RRC integrity protection key and the first indication information.
[[39.]] 38. The communications method according to claim 33, further comprising determining, by the target access network device, whether the user plane security protection method can be supported.

 Examiner’s Statement of Reasons for Allowance
Claims 1-21 and 23-39 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 9, 16, 21, 29 (now claim 28), and 33 (now claim 32), generally, the prior art of record, United States Patent No. US 10499357 B1 to Li et al. which shows a communication method and communications apparatus; United States Patent No. US 11284468 B2 to Mildh et al. which shows suspending/resuming measurements in RRC inactive state; United States Patent Application Publication No. US 20190313333 A1 to Kim et al. which shows a method and apparatus for operating protocol layer of terminal in inactive mode in next-generation mobile communication system; United States Patent Application Publication No. US 20190320316 A1 to Mildh et al. which shows security handling for RRC resume from inactive state; United States Patent Application Publication No. US 20190320488 A1 to Mildh which shows handling of inactive parameters upon release and re-suspend; and United States Patent Application Publication No. US 20220095161 A1 to Kim et al. which shows a method and device for improved communication performance in wireless communication system, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “obtain first indication information based on the I-RNTI, wherein the first indication information indicates a user plane security protection method used before the source access network device and the UE enter an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; and send a context information obtaining response to the target access network device, wherein the context information obtaining response comprises the first indication information, wherein the target access network device is further configured to: receive the context information obtaining response from the source access network device; and activate, using the user plane security protection method, user plane security between the target access network device and the UE when the user plane security protection method can be supported”; claim 9: “receive a context information obtaining response from the source access network device, wherein the context information obtaining response comprises first indication information, wherein the first indication information indicates a user plane security protection method used before the UE enters an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; and activate, using the user plane security protection method, user plane security between the target access network device and the UE when the user plane security protection method can be supported”; claim 16: “wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; send a radio resource control (RRC) resume request to a target access network device; and activate, using the user plane security protection method, user plane security between the apparatus and the target access network device when receiving an RRC resume message from the target access network device”; claim 21: “receiving, by the target access network device, a context information obtaining response from the source access network device, wherein the context information obtaining response comprises first indication information, wherein the first indication information indicates a user plane security protection method used before the UE enters an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; and activating, by the target access network device using the user plane security protection method, user plane security between the target access network device and the UE when the user plane security protection method can be supported”; claim 28: “wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; sending, by the apparatus, a radio resource control (RRC) resume request to a target access network device; and activating, by the apparatus using the user plane security protection method, user plane security between the apparatus and the target access network device when receiving an RRC resume message from the target access network device”; and claim 32: “obtaining, by the source access network device, first indication information based on the I- RNTI, wherein the first indication information indicates a user plane security protection method used before the source access network device and the UE enter an inactive state from a connected state, and wherein the user plane security protection method indicates whether at least one of user plane encryption protection or user plane integrity protection is enabled; sending, by the source access network device, a context information obtaining response to the target access network device, wherein the context information obtaining response comprises the first indication information; receiving, by the target access network device, the context information obtaining response from the source access network device; and activating, by the target access network device using the user plane security protection method, user plane security between the target access network device and the UE when the user plane security protection method can be supported”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of PCT/CN2020/087600, filed 04/28/2020 which claims foreign priority to 201910351464.X, filed 04/28/2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431